Citation Nr: 1603202	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-21-319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for residuals of a left ankle sprain. 

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from September 19, 1975 to October 30, 1975, a period of one month, 12 days. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of entitlement to service connection for schizophrenia and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ankle disability is manifested by plantar flexion limited to 40 degrees and with functional loss resulting from pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  The Board notes the September 2015 statement by the Veteran's representative, however, as the Veteran was afforded a VA examination, that he did in fact attend, in April 2015, the Board finds that the need to remand for an examination is no longer necessary.  

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).
In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The Veteran is currently service-connected for a right ankle disability evaluated as 10 percent disabling under Diagnostic Code 5271 pertaining to limitation of motion of the ankle.

Disabilities of the ankle may also be rated under Diagnostic Codes 5270 through 5274.  See 38 C.F.R. § 4.71a (2015).

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015).  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  Id.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.  Id.

Limitation of motion of the ankle is evaluated under Diagnostic Code 5271.  A 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).  The Board notes that normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).
.
Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2015).

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2015).

Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

The Veteran was afforded a VA examination in June 2009.  It was noted there was a minimal spurring formation on the posterior aspect of the distal tibia which could be due to minimal degenerative changes.  The Veteran reported that he had chronic, constant left ankle pain that occurred almost daily.  The Veteran reported that the pain was 10/10 on the pain scale and that treatment of the pain with over-the-counter pain medications provided some improvement.  The Veteran also reported swelling of the joints off and on and an occasional popping sensation.  There was no evidence of septic arthritis or inflammatory arthritis.  The Veteran reported that his symptoms increased with activities such as prolonged standing and prolonged walking and indeed he could not stand more than half an hour or walk more than two miles at a stretch.  The Veteran stated that he did not use any braces or splints to the left ankle joint.  He further stated he did not use a cane, walker, crutches, or special shoes.  Upon examination, the left ankle joint revealed no obvious swelling, redness, warmth, or crepitus.  The Veteran's range of motion was as follows:  dorsiflexion to 20 degrees, plantar flexion to 40 degrees, inversion to 30 degrees, and eversion to 20 degrees with no pain.  Repetitive movements were normal.  There was no obvious swelling and no inflammatory arthritis or ankylosis.  Additionally, there was no obvious wasting or atrophy of the surrounding muscles.  The Veteran's gait was normal.  An x-ray associated with the examination revealed moderate degenerative changes in the left ankle.  The Veteran was diagnosed with degenerative joint disease of the left ankle.  The examiner determined that the Veteran's left ankle was not likely preventing him from doing his daily routine and would allow the Veteran to perform sedentary jobs.  

The Veteran was afforded another VA examination in April 2015.  The Veteran was diagnosed with traumatic arthritis in the left ankle.  The Veteran again reported that he had chronic left ankle pain daily.  The Veteran did not report flare ups, however, he did claim functional loss in that he had difficulty with walking more than a block and with prolonged standing.  He reported arthritis all over his body.  Upon examination it was noted that the Veteran had dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  The examiner stated that the abnormal range of motion (5 degree loss of plantar flexion) did not contribute to a functional loss as there was no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  There was also no objective evidence of additional loss of function or range of motion after repetitive use.  Despite no objective evidence of functional loss as a result of limitation of motion or pain with weight bearing or palpation, or after repetitive motion, the examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive motion due to pain.  There was no reduction in muscle strength or muscle atrophy.  There was no evidence of ankylosis.  X-ray evidence failed to show degenerative or traumatic arthritis.  Finally, the examiner noted that the Veteran's left ankle had some impact on employment in that his pain limited his ability to walk and stand.  With regard to the usual daily activities, the Veteran's ankle caused mild effects on chores, moderate effect on shopping, mild effect on exercise, and moderate effect on sports.  

The Board has also considered the Veteran's statements regarding the severity of his left ankle disability.  The Veteran contends that his left ankle disability is far more disabling than the rating he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected left ankle disability.

With consideration of the above, the Board finds that the Veteran is not entitled to a higher rating than the currently assigned 10 percent rating.  In this regard, the Board notes that the Veteran's left ankle is currently rated as 10 percent disabling as a result of a moderate limitation of motion.  In both of the above examinations it is noted that the Veteran's limitation of motion (loss of 5 degrees of plantar flexion) is only a mild limitation of motion.  However, the Board notes that the Veteran reported at the June 2009 and April 2015 VA examinations that his pain was constant and severe.  He further reported at the April 2015 VA examination that the pain in his left ankle limited his functional ability to both stand for prolonged periods of time or walk for more than a block.  As a result of the Veteran's complaints of functional loss due to pain, the Veteran is currently assigned a 10 percent rating for moderate limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran's functional loss based on pain does not however rise to the marked level of limitation on motion.  As noted above, the April 2015 examiner stated that the Veteran's left ankle disability had only a mild or moderate effect on the Veteran's daily living including chores, shopping, exercise, and sports.  It is also noted that the Veteran does not use any assistive devices and is able to treat his pain with over-the-counter pain medications.  Although the Veteran's ankle was also noted to have limitations on his ability to work, the Board notes that the Veteran is not working for multiple reasons and TDIU is discussed below.  Moreover, the rating schedule is designed to compensate for industrial impairment.  Finally, there is no evidence of ankylosis in the left ankle and no evidence of malunion of the os calcis or astraglus with moderate deformity as required for a higher rating under other codes that pertain to the ankle.  

The evidence does not show that symptomatology associated with the Veteran's left ankle disability more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the currently assigned 10 percent rating is appropriate for the entire appeal period.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's ankle disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  His service-connected ankle disability is primarily manifested by pain and associated limitation of motion.  Notably, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5242, 5243; DeLuca, Mitchell, supra.

There is no evidence in the record of symptoms of and/or impairment due to his ankle disability not encompassed by the criteria for the schedular rating assigned.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has considered the Court's decision in Brambley v. Principi, 17 Vet. App. 20 (2003).  In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development.  The Court in that case found that the Board's remand of the TDIU issue for further record development was inconsistent with its finding that the record was sufficient to conclude that appellant's service-connected disabilities do not show a marked interference with employment.

In this case, however, the Board has found that the schedular criteria adequately contemplate the level and severity of the Veteran's ankle disability and it need not address whether this disability results in marked interference with employment. Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record."  See Brambley at 24.  Moreover, the question of whether the Veteran is entitled to a TDIU due to his combined disabilities is being remanded to address additional service-connected disabilities and for development of vocational evidence.  Additional medical evidence regarding the Veteran's ankle disability is not being developed.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations"  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Additionally, the evidence indicates that the Veteran raised the issue of entitlement to a TDIU rating and that is addressed in the remand below.  
Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of greater than the currently assigned 10 percent disability rating for the Veteran's service-connected left ankle.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased rating, in excess of 10 percent, for residuals of a left ankle sprain, is denied.  





REMAND

The Veteran contends that his diagnosed schizophrenia began during his active duty service that lasted only slightly over a month.  While the Veteran's service treatment records do not contain any mention of mental health problems during active duty service, private treatment records dated as early as January 1977, fifteen months after his discharge from service indicated that the Veteran was diagnosed with acute psychosis.  A June 1977 psychological examination noted that the Veteran was hospitalized in January 1977 for his first psychotic break.  As noted above, the Veteran only served in the military for a period of one month and twelve days.  There is nothing in the Veteran's service treatment records to indicate why he was separated from the military after such a short period of time.  The Veteran's personnel records have not been included in the Veteran's c-file, therefore, the Veteran's personnel records should be obtained.

The Veteran was afforded a VA examination in April 2015 regarding his claim for schizophrenia.  The April 2015 VA examiner provided a negative nexus opinion based on the lack of evidence of in-service incurrance.  As the above requested personnel records were not available for review when the April 2015 VA examiner provided that opinion, an addendum opinion including review of those records should be obtained once the Veteran's personnel records are obtained.

The Veteran has stated multiple times in the record that he is unable to work as a result of his disabilities both service-connected and nonservice-connected and therefore would like a TDIU.  This issue is considered part and parcel of the Veteran's request for an increased disability rating for his left ankle.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), then a TDIU rating may be assigned under 4.16(b).  

Adjudication of this request for TDIU is also potentially inextricably intertwined with the Veteran's schizophrenia claim.  Therefore, the Board also finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the above stated claim and then the TDIU request must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2015). The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), then a TDIU rating may be assigned under 4.16(b). While the Veteran does not currently meet the schedular requirements for TDIU, the Veteran stated at his October 2015 hearing that he had to stop working in security as a result of his severe hearing loss.


Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's service personnel records from the appropriate Federal repository.

2.  After obtaining the Veteran's personnel records, please review the Veteran's claim for service connection for schizophrenia and provide an addendum opinion by an examiner with appropriate expertise to determine the etiology of the Veteran's diagnosed schizophrenia.

The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should, in particular, review the personnel records to determine if there was evidence that the Veteran displayed symptomatology associated with psychosis prior to his discharge from service. 

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.

3.  Schedule the Veteran for a social and industrial survey to determine the effect of the severity of the Veteran's service-connected disabilities on his ability to obtain and maintain employment.

The examiner should expressly describe what types of employment activities are limited because of his service-connected disabilities alone.  The examiner should also describe what type(s) of employment, if any, are (is) feasible given the functional impairment of the Veteran's disabilities.  The examiner should specifically address whether the Veteran would be able to work without special accommodations.  The examiner should render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service-connected disabilities cause him to be unable to obtain and retain substantially gainful employment versus just marginal employment.

Complete rationale should be given for all opinions and conclusions expressed.

Please send the claims folder to the examiner for review in conjunction with the examination.

4.  The RO/AMC should readjudicate the claim on appeal based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


